DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 19 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Page 2, lines 5-11: “Each of the at least one connecting unit is an integrally formed divergent structure, and”.
Page 4, lines 5-8: “being a divergent structure and”.
Page 4, lines 9-18: “Therefore, the at least one connecting unit intrinsically forms a divergent structure.”
Page 4, line 19-Page 5, line 1: “Therefore, the at least one connecting unit is integrally formed.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “each one of the at least one connecting unit being an integrally formed divergent structure” in lines 3-4. There is no support to recite “being an integrally formed divergent structure” in the specification as originally filed. While there is support to say that the laminated structure with an adjustable elastic modulus comprising multiple connecting elements and at least one connecting point is made by powder-based 3D printing (see specification, page 4, lines 5-8 and 19-20), there is no support in the specification as originally filed for the broad recitation of the at least one connecting unit being an integrally formed divergent structure.
Claims 2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by “each one of the at least one connecting unit… [having] divergent structure”. Clarification is respectfully requested Based off the definition of “divergent” meaning “tending to move apart in different directions” (see Vocabulary.com, divergent), the claim has been interpreted as if an up direction and a down direction are “divergent”, or a left direction and a right direction are “divergent”.
Claims 2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nyahay et al. (US 10,357,377 B2, “Nyahay”). 
With respect to claim 1, Nyahay discloses an implant for use in the spine (Col. 3, lines 26-27) made from biocompatible materials include synthetic polymers (Col. 21, lines 16-22) and made by 3-D printing (Col. 21, lines 33-38), i.e. an artificial implant. As shown in Figs. 3 and 6 below, the implant consists of layers of multiple connecting units made from multiple connecting elements having S-shaped curved components (see the highlighted portion 302 in Fig. 6) which have inner and outer ends. The S-shaped curved components, corresponding to the multiple connecting elements, and the multiple connecting points together correspond to the at least one connecting unit 

Figs. 10-11 show the multiple connecting elements are connected at connecting points (see intersections of 551/552 and 561/562 in Fig. 10, and 610 in Fig. 11), which have a diameter at least equal to a maximum diameter of each connecting element connected by the connecting point. Since multiple connecting points exist, then each of the multiple connecting elements are able to be connected to the connecting point of another one of at least one connecting unit. 

As seen in Fig. 8 below, which shows a top down view of Fig. 3, the structure is porous because it has cavities and space between the various curved components.

    PNG
    media_image9.png
    623
    523
    media_image9.png
    Greyscale

While there is no explicit disclosure that the structure has an adjustable elastic modulus, given that the claims only broadly recite having an adjustable elastic modulus, and given that the elastic modulus can be adjusted based on many factors including type of materials used, porosity, heat treatment, etc., it is clear that any structure would necessarily have an adjustable elastic modulus.
Further, although Nyahay does not disclose that the structure is laminated, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Nyahay meets the requirements of the claimed structure, Nyahay clearly meets the requirements of the present claims.
In light of the overlap between the claimed structure and that disclosed by Nyahay, it would have been obvious to one of ordinary skill in the art to use a structure that is both disclosed by Nyahay and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 2 and 4, the connecting point 610 appears cuboid in shape. Additionally, the connecting points between the connecting elements at the connecting elements’ ends, shown in Fig. 12 below (see dotted potions), appear elliptical/ellipsoid in shape.

    PNG
    media_image10.png
    447
    400
    media_image10.png
    Greyscale

With respect to claims 5-6 and 8, Nyahay discloses the diameter of the bone contacting elements, i.e. connecting elements, can vary along its length (Col. 6, lines 55-58), making the diameters of the connecting elements different from each other.
With respect to claims 9-10 and 12, Nyahay Fig. 13 shows that the various connecting elements have different curvatures, as seen by the connecting elements having different height differences between the peaks and troughs of the connecting element.

    PNG
    media_image11.png
    436
    561
    media_image11.png
    Greyscale


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sirhan et al. (US 2017/0290686 A1, “Sirhan”).
With respect to claim 1, Sirhan discloses stents ([0011]), i.e. artificial implants, having the structure shown below in Fig. 16G-4. As can be seen in Fig. 16G-4, there are multiple connecting elements having S-shaped curved components (see, e.g., 606 and 608) having an inner end (see, e.g., 602) and an outer end (see, e.g., 602’), where there is a connecting point connected to the inner ends of the multiple connecting elements. As can be seen in the figure below, the structure is porous and the diameter of the connecting points 602 is greater than a maximum diameter of each connecting element; the connecting elements are able to be connected to the connecting point of another connecting unit via the connecting points 602 and 612. The multiple connecting elements and connecting points correspond to the connecting units presently claimed, and given that they proceed in an upward and downward direction, they have a divergent structure.

    PNG
    media_image12.png
    425
    652
    media_image12.png
    Greyscale

While there is no explicit disclosure that the stent has an adjustable elastic modulus, given that the claims only broadly recite having an adjustable elastic modulus, and given that the elastic modulus can be adjusted based on many factors including type of materials used, porosity, heat treatment, etc., it is clear that any structure would necessarily have an adjustable elastic modulus.
Further, although Sirhan does not disclose that the structure is laminated or that the connecting units are integrally formed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sirhan meets the requirements of the claimed structure, Sirhan clearly meets the requirements of the present claims.
In light of the overlap between the claimed structure and that disclosed by Sirhan, it would have been obvious to one of ordinary skill in the art to use a structure that is both disclosed by Sirhan and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention
With respect to claims 2 and 4, the pointed out connecting units of Fig. 16G-4 are cuboid in shape. Since the end of one of the connecting elements defines the start of another, then a cuboid is formed at the outer end of each connecting element.

Response to Arguments
Due to the amendment to claim 1, the previous 35 U.S.C. 112(b) rejections are withdrawn. However, as set forth above, claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Regarding the 35 U.S.C. 103 rejections over Nyahay, Applicant argues Nyahay fails to disclose a structure similar to that of the at least one connecting unit presently claimed. Specifically, Applicant argues the multiple S-shaped curved components and multiple connecting points do not form at least one connecting unit having a divergent structure. Applicant further argues the curvatures of the connecting 
In response to Applicant’s argument that the multiple S-shaped curved components and multiple connecting points do not form a divergent structure, the definition of “divergent” is that something moves away from another thing. In this case, the S-shaped curved components that merge into each other do have a divergent structure, since they move, for example, in a direction towards to the top left to bottom right, and bottom left to top right, which are directions that are away from each other. See, Fig. 10 where 561 moves in a downward diagonal from the top left to the bottom right, while 562 moves in an upward diagonal from the bottom left to the top right. 561 and 562 have a divergent structure since they move away from the connecting point and from each other in different directions.

    PNG
    media_image5.png
    592
    422
    media_image5.png
    Greyscale

In response to Applicant’s argument that once the different factors that impact the elastic modulus are decided, the curvature remains the only factor that can be used to adjust the elastic modulus, the claims only broadly recite “an adjustable elastic modulus” with no limitations on how the elastic modulus can be adjusted. Further, given that the claims only require the elastic modulus is “adjustable” there is no requirement that the prior art explicitly disclose adjusting the elastic modulus, only that it is capable of being adjusted. It is the examiner’s position that it can be adjusted due to the type of materials used, porosity, heat treatment, etc., and as admitted by Applicant, adjusting the curvature of the connecting units. It appears all these factors could be modified in Nyahay to adjust the elastic modulus as presently claimed.
Regarding the 35 U.S.C. 103 rejections over Sirhan, Applicant argues Sirhan fails to disclose a structure similar to that of the at least one connecting unit presently claimed. Specifically, Applicant argues Sirhan fails to disclose at least one connecting unit being an integrally formed divergent structure because the S-shaped components are independent components connected via coupling structures and middle portions. The examiner respectfully disagrees.
In response to Applicant’s argument that Sirhan does not disclose an integrally formed divergent structure, the examiner acknowledges that Sirhan does not disclose the structure is integrally formed. However, this is a process limitation in a product claim. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sirhan meets the requirements of the claimed structure, Sirhan clearly meets the requirements of the present claims.

    PNG
    media_image12.png
    425
    652
    media_image12.png
    Greyscale
In response to Applicant’s argument that Sirhan does not disclose a divergent structure, the definition of “divergent” is that something moves away from another thing. In this case, the S-shaped components do diverge from each other at the connecting points; in Fig. 16G-4, it can be seen that part of the S-shaped components 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787